Title: To James Madison from Edmund Pendleton, 2 April 1781
From: Pendleton, Edmund
To: Madison, James



Dear Sir
Virga. April 2d 1781
Since my last I have Mr Jones’s favr of the 20th. but as I hear he is now at home, I write you, as I shall continue to do weekly in future.

Mr Jones mentions the Anxiety in Phila for the event of an expectd meeting between the French & british Fleets. In this perhaps you may be relieved by some Intelligence which has not reach[ed] us, but we are quite in the Dark about it, having a british Fleet lying quiet in Lynhaven Bay, join’d lately by some transports, so as to make the whole about 40 sail. At some times we are told they brought Genl Philips & a reinforcement of 1500—other Accounts are that they have no troops at all. Various also are the reports respecting the battle—some say it was a severe conflict, in which the british were worsted, having the London & 2 74s towed in, and that the French did not pursue them into the Bay, because they did not chuse to risque their Troops, which they had since landed at Cape Fear. Others report the engagement was very trivial, & rather a kind of Salute as they past each other, and in this state of suspense are we at present, respecting this important affair.
I am happy to find that every day proves Genl. Green’s battle to have ended more favourable for Us, than was known at first. It was peculiarly fatal to his officers, who I suppose were the marks of our riflemen, & of whom it [is] said he has not enough left to command his shatter’d Army. Nothing more strongly evinces his imbecility, than his having left behind him part of his own wounded, with ours, among the number Genl O’Hara, since dead. I think we must yet catch this Noble Adventurer, who yet appears to be the Object of a special Providence, since of two horses killed under him, one received 15 Balls, & yet the rider escap’d unhurt.
A Letter from Phila. of the 20th past mentions the death of the Empress of Russia, and that her successor had Allied himself to Britain, but as Mr Jones to me, & Dr Bland to the Govr in letters of the same date, are silent as to that important subject, I think it rather some Mercantile Manoeuvre. However if Britain hath not a good prospect at least of some powerful Ally, her late stroke at the Dutch is astonishing & must proceed from unbounded Pride or desperation. Surely this blow must cure the Mynheers of their Apathy and rouse them to some great exertions, as well as inspire the other confederated Neutral powers with resentment. But in this case, I fear my hopes of Peace this year will Vanish, and perhaps all Europe get involved in a tedious War, in wch America will be involved; a circumstance not at all agreeable to the general wishes of the people this way.
I am Dr Sr Yr mo. Affe
Edmd Pendleton
 